 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8 C-A ACQUISITION CORP. and CLOANTO                    Case No.: 2:19-cv-00683-RSM
   CORPORATION,
 9                                                      ORDER GRANTING PLAINTIFFS’
                       Plaintiffs,                      MOTION FOR LEAVE TO FILE
10                                                      OVER-LENGTH MOTION
        vs.
11
   HYPERION ENTERTAINMENT CVBA,
12
                       Defendant.
13
        This matter, having come on duly and regularly this day before the undersigned upon
14

15 C-A Acquisition Corp.’s and Cloanto Corporation’s Motion for Leave to File Over-Length

16 Motion; and the Court, having reviewed Plaintiffs’ motion, as well as the files and records

17 herein, FINDS AND ORDERS as follows:

18           1.      Plaintiffs’ Motion, Dkt. #21, is GRANTED.

19           2.      Plaintiffs may file a motion for entry of default judgment against Defendant

20 Hyperion Entertainment CVBA of no more than eleven total pages (five additional pages).

21           3.      Defendant’s response brief (if any) shall be no more than eleven total pages

22 (five additional pages).

23           Dated this 27th day of December, 2019.

24

25

26
                                                       A
                                                       RICARDO S. MARTINEZ
                                                       CHIEF UNITED STATES DISTRICT JUDGE
     Order Granting Leave to File Over-Length Motion
     Case No. 2:19-cv-00683-RSM
     Page | 1
